Appeal by the defendant from an order of the County Court, Dutchess County (Forman, J), dated March 14, 2011, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant was assessed 140 points on the Risk Assessment Instrument prepared by the Board of Examiners of Sex Offenders, designating him a presumptive level three sex offender. He only contested 20 of the 140 points assessed. Even without those points, the defendant was a presumptive level three sex offender. In any event, the assessment of those 20 points was proper, since the uncontroverted evidence in the record established that the defendant developed a relationship with the victim for the purpose of victimizing her (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 12 [2006]; People v Smith, 103 AD3d 616, 617 [2013]; People v Carroll, 102 AD3d 848, 849 [2013]).
At the hearing, the defendant failed to establish by a preponderance of the credible evidence a mitigating factor or factors “ ‘of a kind, or to a degree . . . not adequately taken into account by the guidelines’ ” (People v Johnson, 11 NY3d 416, 421 [2008], quoting Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 4 [2006]; see People v Worrell, 113 AD3d 742, 743 [2014]; People v Parilla, 109 AD3d 20 [2013]; People v Wyatt, 89 AD3d 112, 127 [2011]).
The defendant’s remaining contentions are without merit.
Accordingly, the County Court properly designated him a level three sex offender.
Rivera, J.E, Sgroi, Hinds-Radix and Maltese, JJ., concur.